— Order unanimously affirmed, without costs. Memorandum: Special Term correctly vacated the default judgment. The summons and complaint were delivered to the Secretary of State who forwarded them to defendant, but the envelope was returned marked “addressee unknown.” Since defendant never had actual notice of the pending lawsuit, it is entitled to have the default vacated, having made a showing of a meritorious defense (CPLR 317; National Bank of Northern N. Y. v Grasso, 79 AD2d 871). It is irrelevant that defendant failed to demonstrate a reasonable excuse for not filing a change of address with the Secretary of State, for while such a failure might preclude relief pursuant to CPLR 5015, it will not preclude relief pursuant to CPLR 317 (Meyer v Fisher & Sons Dental Lab., 90 AD2d 889; Cecelia v Colonial Sand & Stone Co., 85 AD2d 56). (Appeal from order of Supreme Court, Erie County, Mattina, J. — vacate default judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.